Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and checked with the initials ACW by Examiner Allan C. Walker on the invoices covered by the appeals listed in the Schedule A below consist of ferro chrome.
That on the dates of exportation of said ferro chrome to the United States such and similar merchandise was being freely sold in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the prices stated in Schedule A below, less ocean freight and insurance as invoiced.
*566On the agreed facts, I find tliat the proper basis for appraisement of the ferrochrome in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1980, and hold that such statutory value therefor is the prices set forth in said schedule “A,” less ocean freight and insurance, as invoiced.
Judgment will be rendered accordingly.